DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on 03/22/2018.
This action is in response to arguments and/or amendments filed on 06/02/2021. In the current amendments, claims 1-5 and 8-11 have been amended, claims 12-15 have been added and claims 6-7 have been cancelled. Claims 1-5 and 8-15 are currently pending and have been examined. 
In view of the applicant’s amendments and/or arguments, the specification objection made in the previous Office Actions has been withdrawn. 


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-151763, filed on 08/04/2017.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set 06/02/2021 has been entered.
 

Response to Arguments
Applicant's arguments filed 06/02/2021 have been fully considered but they are not persuasive. 
Objection to the Specification 
The Examiner objects to the Title as allegedly not being clearly indicative of the claimed invention. Without acquiescing to the objection, or to any characterization of the claims or specification, Applicant respectfully submits that the amended Title is proper. 
Examiner’s response: 
In view of the applicant’s amendments and/or arguments, the specification objection made in the previous Office Actions has been withdrawn. 


Rejections under 35 U.S.C.   101 
Applicant assert that “Applicant respectfully submits that the amended claims are not directed to an abstract idea. When determining whether a claim contains an inventive concept sufficient to transform a claimed abstract idea into a patent-eligible application, the claim must be considered as a whole by considering all its elements, both individually and in combination. Alice Corp. v. CLS Bank Int'l 134 S. Ct. 2347, 2355 (2014). Limitations that may be sufficient include improvements to another technology or technical field (e.g., a mathematical formula applied in a specific rubber-molding process), improvements to the functioning of the computer itself, and meaningful limitations beyond generally linking the use of an abstract idea to a 072388.1323 15/928,281computer-implemented biological data analysis system for inferring an internal state of a user and a method for generating biological data for inferring an internal state of a user using a computer- implemented biological data analysis system. This is not an abstract idea. It is not by itself a building block of human ingenuity, a fundamental economic practice, a method of organizing human activity, an idea of itself, or a mathematical relationship/formula… In addition, Applicant respectfully submits that even if the claims could be said to be directed to any alleged abstract idea, which Applicant does not concede, the amended claims as a whole recite additional features such that the claims amount to a practical application of any such alleged abstract idea. For example, the amended claims recite For at least these reasons, Applicant respectfully requests the Examiner to withdraw the rejection of claims 1-5 and 7-11 under 35 U.S.C. § 101 and to allow this Application.” (Remarks pg. 8-9)

Examiner’s response: 
The Examiner respectfully disagrees. The amended claims 1 and 11 are still directed to abstract idea mental process. The claim as a whole does not have any additional information that would integrate into real world application therefore claims 1-5 and 8-15 are still rejected under the 35. U.S.C 101 rejection.  

Rejections under 35 U.S.C. 103 
Applicant’s arguments with respect to claim(s) 1-5 and 7-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
“measuring device” in claim 1
“storage device” in claim 1

Upon further review of the specification, it is identified that above generic place holder have sufficient structure as shown below. 

Para [0008] “An aspect of this disclosure is a computer system including a storage device and a processor configured to operate in accordance with command codes stored in the storage device. The processor is configured to place a plurality of feature vectors including feature vectors each provided with a label in a feature space.”

Para [0031] “FIG. 1 is a block diagram for illustrating a configuration example of a biological data analysis system. The biological data analysis system 101 includes an internal state analysis apparatus 102, a touch panel 103, and a biological information measuring device 104. The internal state analysis apparatus 102 is configured with a computer including a processor (CPU) 121, an auxiliary storage device 105, a memory 106, an input/output interface 122, and a communication interface 123.”


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 8-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019) (“2019 PEG”).
Regarding claim 1
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein the biological data is time-series data on a biological indicator for representing the internal state of the user in a specified time period, and wherein each feature vector is provided with one or more labels indicating an internal state;

“placing, the plurality of feature vectors in a feature space,10”
This limitation, under its broadest reasonable interpretation in light of the specification, a human can place/write down plurality of feature vector on a piece of paper and label in a feature space. 
“wherein each feature vector represents a position in the feature space; calculating attractions between the feature vectors based on one or more predetermined relationships indicating a degree of similarity between the feature vectors;”
This limitation, under its broadest reasonable interpretation in light of the specification, a human identify plurality of feature vectors based on predetermined relationship by using observation and evaluation method and indicate which is similar to which feature vectors. 
“calculating repulsions between the feature vectors based on one or more distances between the feature vectors in the feature space; determining, forces among the plurality of feature vectors from the calculated attractions and repulsions between the feature vectors., calculating a potential energy of the feature space based on a summation of the forces between the feature vectors;”

This limitations contain mathematical calculations see MPEP 2106.04(1)(2)(I). 

“calculating a potential energy of the feature space based on a summation of the forces between the feature vectors;”
This limitation contains mathematical calculations see MPEP 2106.04(1)(2)(I). 

“rearranging, the plurality of feature vectors to reduce the potential energy of the feature space determined by the forces among the plurality of feature vectors; and outputting, at least a part of the plurality of rearranged feature vectors as data to be used for data analysis.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human can easily arrange/rearrange plurality of feature vectors using pen and paper either by shuffling vector around or manually rearranging the positions of vector and later output the rearrange vector to be used for data analysis in his or her mind. 

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract “computer-implemented biological data analysis system, processor” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim recites “A method for generating biological data for inferring an internal state of a user…, performing feature extraction processing to extract features from biological data acquired from the user,” as explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. See MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  


Regarding claim 2
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein the predetermined relationship between the feature vectors is that the feature vectors are provided with identical labels”
This limitation just places restrictions on the relationship between feature vectors are labels and doesn't change the fact that the underlying manipulations with the relationship between feature vectors could be mental.
Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “computer-implemented biological data analysis system” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more 
Regarding claim 3
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein a predetermined 25 relationship between the feature vectors is that the feature vectors are successive in a time series”
This limitation just places restrictions on the relationship between feature vectors are in time series and doesn't change the fact that the underlying manipulations with the relationship between feature vectors could be mental.

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of ““computer-implemented biological data analysis system”” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 
Regarding claim 4
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein the feature vectors provided with labels in the plurality of rearranged feature vectors are used as training data for a model to infer a label of an input feature vector”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could labels plurality of rearranged feature vector by simply adding tags and used the vector to solve an equation (model) as an input.
Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an ““computer-implemented biological data analysis system” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 5
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein the feature vectors provided with labels in the plurality of rearranged feature vectors are used as component data of a model to infer a label of an input feature vector”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could labels plurality of feature vectors by adding tags and rearranged the feature vector. 
Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “computer-implemented biological data analysis system” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. 

Regarding claim 8
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“recurrently rearrange the plurality of feature vectors until the 15 potential energy is reduced to be in a range from a smallest value to a predetermined value.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human can easily arrange/rearrange plurality of feature vectors using pen and paper either by shuffling vector around or manually rearranging the positions of vector while reducing potential energy to the minimum. 

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of ““computer-implemented biological data analysis system… wherein the processor” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 9
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein the model includes a feature space in which the feature20 vectors provided with labels are placed, and …place the input feature vector in the feature space; and relocate the input feature vector to reduce potential energy of the feature space.”


Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of ““computer-implemented biological data analysis system… wherein the processor” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. 

Regarding claim 10
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein the plurality of feature vectors include an input feature vector to be analyzed, …28072388.1323 infer a label for the input feature vector from relationships with the other feature vectors after rearranging the plurality of feature vectors; and output the inferred label for the input feature vector10”
This limitation, under its broadest reasonable interpretation in light of the specification, a human can easily arrange/rearrange plurality of feature vectors using pen and paper either by shuffling vector around or manually rearranging the positions of vector and later output the rearrange vector with labels. 

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of ““computer-implemented biological data analysis system… wherein the processor” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 11
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein the biological data is time-series data on a biological indicator for representing the internal state of the user in a specified time period, and wherein each feature vector is provided with one or more labels indicating an internal state;
This limitation just places restrictions on the relationship between feature vectors are labels and doesn't change the fact that the underlying manipulations with the relationship between feature vectors could be mental. A human could labels feature vector indicating which vector corresponds to internal state using observation and using pen or paper. 
“placing, the plurality of feature vectors in a feature space,10”
This limitation, under its broadest reasonable interpretation in light of the specification, a human can place/write down plurality of feature vector on a piece of paper and label in a feature space. 
“wherein each feature vector represents a position in the feature space; calculating attractions between the feature vectors based on one or more predetermined relationships indicating a degree of similarity between the feature vectors;”
This limitation, under its broadest reasonable interpretation in light of the specification, a human identify plurality of feature vectors based on predetermined relationship by using observation and evaluation method and indicate which is similar to which feature vectors. 
“calculating repulsions between the feature vectors based on one or more distances between the feature vectors in the feature space; determining, forces among the plurality of feature vectors from the calculated attractions and repulsions between the feature vectors., calculating a potential energy of the feature space based on a summation of the forces between the feature vectors;”
This limitation, under its broadest reasonable interpretation in light of the specification, a human can calculate forces among plurality of feature vector by using the formula of Force(Newton’s law) and determined repulsion and attractions between the vectors.. 
This limitations contain mathematical calculations see MPEP 2106.04(1)(2)(I). 

“calculating a potential energy of the feature space based on a summation of the forces between the feature vectors;”
This limitation contains mathematical calculations see MPEP 2106.04(1)(2)(I). 

“rearranging, the plurality of feature vectors to reduce the potential energy of the feature space determined by the forces among the plurality of feature vectors; and outputting, at least a part of the plurality of rearranged feature vectors as data to be used for data analysis.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human can easily arrange/rearrange plurality of feature vectors using pen and paper either by shuffling vector around or manually rearranging the positions of vector and later output the rearrange vector to be used for data analysis in his or her mind. 

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “computer-implemented biological data analysis system” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim recites “A method for generating biological data for inferring an internal state of a user…, performing feature extraction processing to extract features from biological data acquired from the user,” as explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. See MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  

Regarding claim 12
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein the plurality of feature vectors includes feature vectors (Ri, Rj), and wherein the …calculates an attraction fa (Ri, R) according to a formula defined as: 
    PNG
    media_image1.png
    42
    764
    media_image1.png
    Greyscale
 a similarity degree between Ri and Rj, and a is a constant based on Ri and Rj.”
This limitation contains mathematical calculations see MPEP 2106.04(1)(2)(I). 

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “computer-implemented”, “processor” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 13
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:

    PNG
    media_image2.png
    50
    190
    media_image2.png
    Greyscale
“wherein the plurality of feature vectors includes feature vectors (Ri, Rj), and wherein the processor calculates a repulsion fr (Ri, R) according to a formula defined as: 

This limitation contains mathematical calculations see MPEP 2106.04(1)(2)(I). 

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “computer-implemented”, “processor” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding claim 14
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:


“wherein the plurality of feature vectors includes feature vectors (Ri, Rj), and wherein the …calculates an attraction fa (Ri, R) according to a formula defined as: 
    PNG
    media_image1.png
    42
    764
    media_image1.png
    Greyscale
 a similarity degree between Ri and Rj, and a is a constant based on Ri and Rj.”
This limitation contains mathematical calculations see MPEP 2106.04(1)(2)(I). 

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “computer-implemented”, “processor” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. 

Regarding claim 15
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:

    PNG
    media_image2.png
    50
    190
    media_image2.png
    Greyscale
“wherein the plurality of feature vectors includes feature vectors (Ri, Rj), and wherein the processor calculates a repulsion fr (Ri, R) according to a formula defined as: 

This limitation contains mathematical calculations see MPEP 2106.04(1)(2)(I). 

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “A computer system comprising: a storage device; and5 a processor configured to operate in accordance with command codes stored in the storage device, wherein the processor is configured to” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi et al. (US 2014/0243966 A1) in view of Roder et al. (US 2017/0039345 A1).
Regarding claim 1 (Currently Amended)
Miyoshi teaches a computer-implemented biological data analysis system for inferring an internal state of a user comprising: (para [0002] “This invention relates to a data analysis technology, and more particularly, to a system for analyzing medical data, to thereby support a healthcare business.”)
a biological information measuring device for measuring biological information of the user; (para [0142] “Health checkup information 701 is information for managing health checkup information on a plurality of insured persons for a plurality of years, and includes insured person IDs 603, health checkup dates 702, and various test values (such as BMIs 703, abdominal circumferences 704, fasting blood sugars 705, systolic blood pressures 706, and neutral fats 707) in the health checkup.”)
(storage medium 106 see FIG. 1) for storing biological data acquired by the biological information measuring device, (para [0112] “A medical information storage unit 117 stores the medical data input to the input unit 102. The medical data includes the healthcare cost information, the health checkup information, and the medical inquiry information. The healthcare cost information includes healthcare cost basic information, injury and illness name information, clinical action information, medicine information, injury and illness name classification information, clinical action classification information, and medicine classification information.”)
…
and a processor configured to operate in accordance with command codes stored in the storage device, (para [0110] “The program executed by the processor is provided for respective servers by means of a removable medium (such as a CD-ROM and a flash memory) or a network, and is stored in a non-volatile storage apparatus which is a non-transitory storage medium.”)
wherein the processor is configured to: perform feature extraction processing to extract features from the biological data acquired from the storage device (para [0037] “. The storage medium 206 is a storage apparatus for storing various programs for realizing data analysis processing by the data analysis apparatus 201, execution results of the medical data analysis processing, and the like, and is, for example, a non-volatile storage medium (such as a magnetic disk drive and non-volatile memory).”)
and calculate a plurality feature vectors, (para [0009] “The data mapping unit is further configured to virtually add one dimension to the vector space, add a minute fluctuation to coordinates of the instances in a direction of the added dimension, and calculate a minimum number of dimensions of the vector space where the instances are stable with respect to the minute fluctuation.”)
…
place a the plurality of feature vectors in a feature space, (para [0068] “As a result, the data can be arranged on a vector space having the appropriate number of dimensions based on the similarity among the data.”) wherein each feature vector represents a position in the feature space, (abstract “and arranging the instances in a vector space having a certain number of dimensions so that an energy caused by the attractive force and the repulsive force is less than a threshold defined in advance, and a clustering unit classifying the instances arranged in the vector space”)
calculate attractions between the feature vectors based on one or more predetermined relationships indicating a degree of similarity between the feature vectors; (para [0056] “Referring to FIG. 4, a description is given of the algorithm of arranging the nodes in the two-dimensional or three-dimensional space by Successively correcting the coordinate positions of the nodes while the attractive force and the repulsive force is calculated.” Also see para [0073] “In Attractive force/repulsive force setting step 503, an attractive force and a repulsive force between data are defined. If a similarity between data i and j data is defined as s(i,j), the attractive force fa(i,j) between the data i and the data j is defined by using a predetermined threshold has Equation (11).”)
calculate repulsions between the feature vectors based on one or more distances between the feature vectors in the feature space, (para [0056] “Referring to FIG. 4, a description is given of the algorithm of arranging the nodes in the two-dimensional or three-dimensional space by Successively correcting the coordinate positions of the nodes while the attractive force and the repulsive force is calculated.”)
determine forces among the plurality of feature vectors from the calculated attractions and repulsions between the feature vectors, (para [0061] “First, in Sample selection step 403, a node i is selected from the entire nodes. Then, in Force calculation step 404, the sum f(i) of the vectors of the force acting on the selected node i is calculated. The sum f(i) can be calculated by Equation (4).”)
calculate a potential energy of the feature space based on a summation of the forces between the feature vectors, (para [0051-0052] “An energy E of the entire system is defined by using Equation (5) as Equation (6). 0052. The sum is calculated for all nodes i, and f(i) is a magnitude of a vector f(i) in Equation (6). Moreover, {xi}={X1,X2,...}, and represents coordinate arrangement of all nodes.”)
 rearrange the plurality of feature vectors to reduce the potential energy of the feature space determined by the forces among the plurality of feature vectors, (para [0075] “hen, in a coordinate arrangement loop 513, the coordinate arrangement {xi} of each of the data is successively corrected so as to reduce the energy E. As a result, a final arrangement of all the data is defined.”)
(Examiner notes that and the plurality of rearranged feature vectors are output at item 512 on FIG. 5)
Miyoshi does not teach wherein the biological data is time-series data on a biological indicator for representing the internal state of the user in a specified time period; 
…
wherein each feature vector is provided with one or more labels indicating an internal state. 
Roder teaches wherein the biological data is time-series data on a biological indicator for representing the internal state of the user in a specified time period; (para [0832] “While the magnitude of the number is important and can give insight to a given biological function associated with the score, especially if it is obtained over a period of time from a series of samples, of perhaps greater importance is its value relative to samples from other patients in a suitable population of patients, e.g., melanoma or NSCLC patients.”)
…
wherein each feature vector is provided with one or more labels indicating an internal state. (para [0038] “While we describe in the examples details of our discoveries in melanoma and anti-PD-1 and anti-CTLA4 antibody drugs, our studies of protein correlations with classification labels, set forth in great detail below, have allowed us to generalize our discoveries.” Also see para [0433] “We performed the same analysis of the correlation between the protein sets with the class labels produced by the classifier of Example 2. The results are shown in Table 42. Note that the proteins associated with the following biological processes are strongly correlated with the class labels: acute inflammatory response, complement system, acute response and acute phase. In addition, proteins associated with Immune Response Type 2 were also strongly correlated with the class labels.”)
Miyoshi and Roder are analogous art because they are both directed to data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyoshi to incorporate the teaching of Roder to include a method or system for predicting test for melanoma patient from . 
One of ordinary skill in the art would have been motivated to make this modification in order to improve “predicting in advance of treatment whether a cancer patient is likely to benefit from administration of immune checkpoint inhibitors” for the purpose of reducing side effects from drugs as disclosed by Roder (para [0002] “a method for predicting in advance of treatment whether a cancer patient is likely to benefit from administration of immune checkpoint inhibitors, including for example anti-PD-1 and/or anti-CTLA4 agents, allowing the immune system to attack the tumor.”).
Regarding claim 11
Claim 11 recites analogous limitations to independent claim 1 and therefore is rejected on the same ground as independent claim 1.

Regarding claim 3 (Currently Amended)
Miyoshi in view of Roder teaches claim 1. 
Miyoshi further teaches wherein the predetermined 25 relationship between the feature vectors is that the feature vectors are successive in a time series. (Para [0832] “While the magnitude of the number is important and can give insight to a given biological function associated with the score, especially if it is obtained over a period of time from a series of samples, of perhaps greater importance is its value relative to samples from other patients in a suitable population of patients, e.g., melanoma or NSCLC patients.”))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyoshi to incorporate the teaching of Roder to include a method or system for predicting test for melanoma patient from . 
One of ordinary skill in the art would have been motivated to make this modification in order to improve “predicting in advance of treatment whether a cancer patient is likely to benefit from administration of immune checkpoint inhibitors” for the purpose of reducing side effects from drugs as disclosed by Roder (para [0002] “a method for predicting in advance of treatment whether a cancer patient is likely to benefit from administration of immune checkpoint inhibitors, including for example anti-PD-1 and/or anti-CTLA4 agents, allowing the immune system to attack the tumor.”).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi et al. (US 2014/0243966 A1) in view of Roder et al. (US 2017/0039345 A1) and further in Kokiopoulou et al. (“Enhanced graph-based dimensionality reduction with repulsion Laplaceans”, hereinafter: Kokiopoulou). 
Regarding claim 2 (Currently Amended)
Miyoshi in view of Roder teaches claim 1. 
Miyoshi in view of Roder does not teach wherein the predetermined relationship between the feature vectors is that the feature vectors are provided with identical labels.  
Kokiopoulou teaches wherein the predetermined relationship between the feature vectors is that the feature vectors are provided with identical labels. (Pg. 2396 left col section 5  “Furthermore, denote by I(zl) the matrix diag(zl), where, using MATLAB notation, diag(x) represents the diagonal matrix with diagonal entries x1, x2,..., xn. With this, the weight matrix is the sum of weight matrices associated with each class… Each of the Wl matrices has a zero diagonal, and constant nonzero entries in locations (i, j) when i and j have the same label (see Fig. 2(a)).”)
Miyoshi, Roder and Kokiopoulou are analogous art because they are all directed to data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyoshi in view of Roder to incorporate the teaching of Kokiopoulou in order to map high dimensionality data samples to a lower dimensional space. 
One of ordinary skill in the art would have been motivated to make this modification in order to applied to any graph-based method for linear dimensionality Kokiopoulou (abstract).

Claims 4-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi et al. (US 2014/0243966 A1) in view of Roder et al. (US 2017/0039345 A1) and further in view of Lo et al. (“Effect of training datasets on support vector machine prediction of protein-protein interactions”, hereinafter: Lo). 
Regarding claim 4 (Currently Amended)
Miyoshi in view of Roder teaches claim 1. 
Miyoshi in view of Roder does not teach wherein the feature vectors provided with labels in the plurality of rearranged feature vectors are used as training data for a model to infer a label of an input feature vector.27 072388.1323 
Lo teaches wherein the feature vectors provided with labels in the plurality of rearranged feature vectors (Examiner notes that that the input protein sequence are shuffle which corresponds to rearranged feature vector see pg. 878 left col “the k-let (the exact words equal to or shorter than a given length k) are kept conserved in generating random shuffled sequences. In addition to preserving the amino acid composition which correlates with protein-protein interfaces [27], such a shuffling [26] also maintains the frequencies of dipeptides, tripeptides etc”) are used as training data for a model to infer a label of an input feature vector.27 072388.1323(Examiner notes that the protein sequence are converted into feature vector see pg. 878 section 2.2 “Each protein sequence is converted into a feature vector using amino acid composition percentage and the feature extraction method based on three descriptors” then SVM is used to separates a given known set of “labeled training data”[corresponds to input protein sequence] see pg. 878 section 2.3 “SVM separates a given known set of {11, 21} labeled training data via a hyperplane that is maximally distant from the positive and negative samples. This optimally separating hyperplane in the feature space corresponds to a nonlinear decision boundary in the input space. Each of the feature vector generated from the protein pairs in the positive dataset and negative dataset are assigned with a label of {11} and {21} respectively to indicate if the pair is interacting with each other or not.”)
Miyoshi, Roder and Lo are analogous art because they all both directed to Machine learning and data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyoshi in view of Roder i to incorporate the teaching of Lo in order to predict protein-protein interactions using artificial shuffled sequences. 
One of ordinary skill in the art would have been motivated to make this modification in order to use of real protein sequences for training a SVM classification system to give better prediction results in practical cases and facilitating protein-protein interaction prediction as disclosed by Lo (abstract).
Regarding claim 5 (Currently Amended)
Miyoshi in view of Roder teaches claim 1. 
Miyoshi in view of Roder does not teach does not teach wherein the feature vectors provided with labels in the plurality of rearranged feature vectors are used as component data of a model to infer a label of an input feature vector.5  
Lo teaches wherein the feature vectors provided with labels in the plurality of rearranged feature vectors (Examiner notes that that the input protein sequence are shuffle which corresponds to rearranged feature vector see pg. 878 left col “the k-let (the exact words equal to or shorter than a given length k) are kept conserved in generating random shuffled sequences. In addition to preserving the amino acid composition which correlates with protein-protein interfaces [27], such a shuffling [26] also maintains the frequencies of dipeptides, tripeptides etc”)  are used as component data of a model to infer a label of an input feature vector.5  (Examiner notes that the protein sequence are converted into feature vector see pg. 878 section 2.2 “Each protein sequence is converted into a feature vector using amino acid composition percentage and the feature extraction method based on three descriptors” then SVM is used to separates a given known set of “labeled training data”[corresponds to input protein sequence] see pg. 878 section 2.3 “SVM separates a given known set of {11, 21} labeled training data via a hyperplane that is maximally distant from the positive and negative samples. This optimally separating hyperplane in the feature space corresponds to a nonlinear decision boundary in the input space. Each of the feature vector generated from the protein pairs in the positive dataset and negative dataset are assigned with a label of {11} and {21} respectively to indicate if the pair is interacting with each other or not.”)
Miyoshi, Roder and Lo are analogous art because they all directed to data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyoshi in view of Roder to incorporate the teaching of Lo in order to predict protein-protein interactions using artificial shuffled sequences. 
One of ordinary skill in the art would have been motivated to make this modification in order to use of real protein sequences for training a SVM classification system to give better prediction results in practical cases and facilitating protein-protein interaction prediction as disclosed by Lo (abstract).

Regarding claim 9 (Currently Amended)
Miyoshi in view of Roder with Lo teaches claim 5.
Miyoshi further teaches …and relocate the input feature vector to reduce potential energy of the feature space.25 (Para [0053] “An algorithm iteratively corrects the coordinates {xi} of the nodes so as to reduce the energy E. As a result, a final arrangement of all the nodes is defined.”)
Lo further teaches wherein the model includes a feature space in which the feature20 vectors provided with labels are placed, (pg. 878 section 2.3 “SVM separates a given known set of {11, 21} labeled training data via a hyperplane that is maximally distant from the positive and negative samples. This optimally separating hyperplane in the feature space corresponds to a nonlinear decision boundary in the input space. Each of the feature vector generated from the protein pairs in the positive dataset and negative dataset are assigned with a label of {11} and {21} respectively to indicate if the pair is interacting with each other or not.”)
and wherein the processor is configured to: place the input feature vector in the feature space; (pg. 878 section 2.3 “SVM separates a given known set of {11, 21} labeled training data via a hyperplane that is maximally distant from the positive and negative samples. This optimally separating hyperplane in the feature space corresponds to a nonlinear decision boundary in the input space. Each of the feature vector generated from the protein pairs in the positive dataset and negative dataset are assigned with a label of {11} and {21} respectively to indicate if the pair is interacting with each other or not.”)
Miyoshi, Roder and Lo are analogous art because they all both directed to Machine learning and data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyoshi in view of Roder to incorporate the teaching of Lo in order to predict protein-protein interactions using artificial shuffled sequences. 
One of ordinary skill in the art would have been motivated to make this modification in order to use of real protein sequences for training a SVM classification system to give better prediction results in practical cases and facilitating protein-protein interaction prediction as disclosed by Lo (abstract).

Regarding claim 10 (Currently Amended)
Miyoshi in view of Roder teaches claim 1.
Miyoshi further teaches wherein the plurality of feature vectors includes an input feature vector to be analyzed, (para [0037] “The input unit 202 is a human interface such as a mouse and a keyboard, and receives an input to the data analysis apparatus 201.” Examiner notes that each input are in the form of feature vector see para [0182] “Values of two items arranged in a sequence of the insured person ID are respec tively set to x1=(x11, x12,..., x1n) and x2=(x21, x22,..., x2n). A correlation coefficient between the vectors x1 and x2 are represented as r(x1, x2).”)
Miyoshi in view of Roder does not teach and wherein the processor is configured to: infer a label for the input feature vector from relationships with the other feature vectors after rearranging the plurality of feature vectors; and output the inferred label for the input feature vector. 5  
Lo further teaches and wherein the processor is configured to: infer a label for the input feature vector from relationships with the other feature vectors after rearranging the plurality of feature vectors; (pg. 878 section 2.3 “SVM separates a given known set of {11, 21} labeled training data via a hyperplane that is maximally distant from the positive and negative samples. This optimally separating hyperplane in the feature space corresponds to a nonlinear decision boundary in the input space. Each of the feature vector generated from the protein pairs in the positive dataset and negative dataset are assigned with a label of {11} and {21} respectively to indicate if the pair is interacting with each other or not.” Examiner notes that this process is all done after shuffling the protein sequence which corresponds to rearranged feature vector see pg. 878 left col “the k-let (the exact words equal to or shorter than a given length k) are kept conserved in generating random shuffled sequences. In addition to preserving the amino acid composition which correlates with protein-protein interfaces [27], such a shuffling [26] also maintains the frequencies of dipeptides, tripeptides etc”)
and output the inferred label for the input feature vector. 5(Pg. 878 section 2.3 “SVM separates a given known set of {11, 21} labeled training data via a hyperplane that is maximally distant from the positive and negative samples. This optimally separating hyperplane in the feature space corresponds to a nonlinear decision boundary in the input space. Each of the feature vector generated[corresponds to output] from the protein pairs in the positive dataset and negative dataset are assigned with a label of {11} and {21} respectively to indicate if the pair is interacting with each other or not.”)
Miyoshi, Roder and Lo are analogous art because they all both directed to Machine learning and data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyoshi in view of Roder to incorporate the teaching of Lo in order to predict protein-protein interactions using artificial shuffled sequences. 
One of ordinary skill in the art would have been motivated to make this modification in order to use of real protein sequences for training a SVM classification Lo (abstract).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi et al. (US 2014/0243966 A1) in view of Roder et al. (US 2017/0039345 A1) and further in view of Lise et al. (“Prediction of hot spot residues at protein-protein interfaces by combining machine learning and energy-based methods”, hereinafter: Lise). 
Regarding claim 8 (Currently Amended)
Miyoshi in view of Roder teaches claim 1. 
Miyoshi in view of Roder does not teach wherein the processor is configured to recurrently rearrange the plurality of feature vectors until the15 potential energy is reduced to be in a range from a smallest value to a predetermined value.  
Lise teaches wherein the processor is configured to recurrently rearrange (Examiner notes that Lise use SVM that does nested-loop cross-validation that repeats the steps which corresponds to recurrently as evidence by pg. 14 right col second paragraph. And see the arrangement of feature vector on pg. 3 right col “The environment energy describes the (inter-molecular) interactions of those atoms that are located nearby the mutated residue. It aims to represent implicitly the plasticity of the local environment and its ability to rearrange. Local sequence and structure information are typically included as input features in a related problem, the prediction of stability changes upon mutations in monomeric proteins”) the plurality of feature vectors until the15 potential energy is reduced to be in a range from a smallest value to a predetermined value. (pg. 13 left col section left col second paragraph “The parameter r0 = 0.5 Å has the effect of widening the region of maximum affinity and to reduce the potential energy at r = 0[corresponds to smallest value] to a finite value”)
Miyoshi, Roder and Lise are analogous art because they are all directed to data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyoshi in view of Roder to incorporate the teaching of Lise in order to present a novel computational strategy to identify hot spot residues. 
One of ordinary skill in the art would have been motivated to make this modification in order to provide hybrid scheme in which energy terms are used as input features of machine learning model that indicate that there are substantial benefits in determining affinity and specificity in protein-protein recognition as disclosed by Lise (abstract).

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi et al. (US 2014/0243966 A1) in view of Roder et al. (US 2017/0039345 A1) in view of Gazi et al. (“A class of attractions/repulsion functions for stable swarm aggregations”, hereinafter: Gazi) and further in view of Yu et al. (“Segmentation with Pairwise Attraction and Repulsion”, hereinafter: Yu).
Regarding claim 12 (New)
Miyoshi in view of Roder teaches claim 1. 
Miyoshi in view of Roder does not teach the computer-implemented biological data analysis system according to claim 1, wherein the plurality of feature vectors includes feature vectors (Ri, Rj), and wherein the processor calculates an attraction fa (Ri, R) according to a formula defined as: 
    PNG
    media_image1.png
    42
    764
    media_image1.png
    Greyscale
 a similarity degree between Ri and Rj, and a is a constant based on Ri and Rj.
	Gazi teaches wherein the plurality of feature vectors includes feature vectors (Ri, Rj), (pg. 1572 left col equation 10 “For the repulsion functions, on the other hand, we will consider the unbounded functions satisfying 

    PNG
    media_image3.png
    73
    470
    media_image3.png
    Greyscale
 

An example of attraction/repulsion function g(.) satisfying the above assumptions is shown in figure 1(a).”)

    PNG
    media_image1.png
    42
    764
    media_image1.png
    Greyscale
and wherein the processor calculates an attraction fa (Ri, Rj) according to a formula defined as: 
 (pg. 1572 left col equation 9 and 10 “By linearly bounded from below attraction we mean the case in which we have for some finite positive constant a and for all ||xi-xj||.
For the repulsion functions, on the other hand, we will consider the unbounded functions satisfying 

    PNG
    media_image3.png
    73
    470
    media_image3.png
    Greyscale
 
An example of attraction/repulsion function g(.) satisfying the above assumptions is shown in figure 1(a).”)
Miyoshi, Roder and Gazi are analogous art because they are all directed to data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyoshi in view of Roder to incorporate the teaching of Gazi in order to include class of attraction/repulsion functions for stability analysis for swarm cohesiveness and ultimate motion. 
One of ordinary skill in the art would have been motivated to make this modification in order to improve “the attraction/repulsion functions can be modified in order to incorporate a finite body size or ‘safety’ area for the swarm members” and swarm aggregation with more uniform density and size as disclosed by Gazi (pg. 1567 right col first paragraph).
Miyoshi in view of Roder does not teach a similarity degree between Ri and Rj, and a is a constant based on Ri and Rj.
Yu teaches a similarity degree between Ri and Rj, and a is a constant based on Ri and Rj. (Examiner notes that Yu teaches the similarity degrees can be considered with attraction/repulsion through their interactions see pg. 56 left col “Fig.6 shows that how attraction and repulsion complement each other and their interaction through normalization gives a better segmentation. We use spatial proximity for attraction. Since the intensity similarity is not considered, we cannot possibly, segment this image with this attraction alone. Repulsion is determined by relative depths suggested by the T-junction at the center. The repulsion strength falls off exponentially along the direction perpendicular to the T-arms.”)
Miyoshi, Roder, Gazi and Yu are analogous art because they are all directed to data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyoshi in view of Roder to incorporate the teaching of Yu in order to include image segmentation by integrating pairwise attraction and repulsion. 
One of ordinary skill in the art would have been motivated to make this modification in order to improve “the use of repulsion in image segmentation with relative depth cues, which allows segmentation and figure-ground segregation to be computed simultaneously” as disclosed by Yu (Abstract).
Regarding claim 14
Claim 14 recites analogous limitations to dependent claim 12 and therefore is rejected on the same ground as dependent claim 12.

Regarding claim 13
Miyoshi in view of Roder teaches claim 1. 

    PNG
    media_image4.png
    47
    191
    media_image4.png
    Greyscale
Miyoshi in view of Roder does not teach wherein the plurality of feature vectors includes feature vectors (Ri, Rj), and wherein the processor calculates a repulsion fr (Ri, Rj) according to a formula defined as: 
Gazi teaches wherein the plurality of feature vectors includes feature vectors (Ri, Rj), and wherein the processor calculates a repulsion fr (Ri, Rj) according to a formula defined as: 
    PNG
    media_image4.png
    47
    191
    media_image4.png
    Greyscale


(pg. 1572 left col equation 9 and 10 “By linearly bounded from below attraction we mean the case in which we have for some finite positive constant a and for all ||xi-xj||.
For the repulsion functions, on the other hand, we will consider the unbounded functions satisfying 

    PNG
    media_image3.png
    73
    470
    media_image3.png
    Greyscale
 
An example of attraction/repulsion function g(.) satisfying the above assumptions is shown in figure 1(a).”)
Miyoshi, Roder and Gazi are analogous art because they are all directed to data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyoshi in view of Roder to incorporate the teaching of Gazi in order to include class of attraction/repulsion functions for stability analysis for swarm cohesiveness and ultimate motion. 
One of ordinary skill in the art would have been motivated to make this modification in order to improve “the attraction/repulsion functions can be modified in order to incorporate a finite body size or ‘safety’ area for the swarm members” and swarm aggregation with more uniform density and size as disclosed by Gazi (pg. 1567 right col first paragraph).

Regarding claim 15
Claim 15 recites analogous limitations to dependent claim 13 and therefore is rejected on the same ground as dependent claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gasparri et al. (“A Swarm Aggregation Algorithm for Multi-Robot Systems based on Local Interaction”) teaches a swarm of robots is moving within an outdoor environment according to the guidance commands issued by a remote control station. 
Firman et al. (“Learning to Discover Objects in RGB-D Images Using Correlation Clustering”) teaches a probabilistic formulation to find pairwise similarity between image segments, using a classifier trained on labelled pairs from the recently released RGB-D Object Dataset. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598.  The examiner can normally be reached on Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/V.M./Examiner, Art Unit 2126 
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126